

115 S758 IS: Janey Ensminger Act of 2017
U.S. Senate
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 758IN THE SENATE OF THE UNITED STATESMarch 29, 2017Mr. Burr (for himself, Mr. Tillis, Mr. Nelson, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Public Health Service Act with respect to the Agency for Toxic Substances and Disease
			 Registry’s review and publication of illness and conditions relating to
			 veterans stationed at Camp Lejeune, North Carolina, and their family
			 members, and for other purposes.
	
 1.Short titleThis Act may be cited as the Janey Ensminger Act of 2017.
		2.Review of illnesses and conditions relating to veterans stationed at Camp Lejeune, North Carolina,
			 and their family members
 (a)Review and publication of illness or conditionPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:
				
					399V–7.Review and publication of illnesses and conditions
 (a)In generalConsistent with section 104(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, not later than 1 year after the date of enactment of this section, and not less frequently than once every 3 years thereafter, the Secretary, acting through the Administrator of the Agency for Toxic Substances and Disease Registry, shall—
 (1)(A)review the scientific literature relevant to the relationship between the employment or residence of individuals at Camp Lejeune, North Carolina, for not fewer than 30 days during the period beginning on August 1, 1953, and ending on December 21, 1987, and specific illnesses or conditions incurred by those individuals;
 (B)determine each illness or condition for which there is evidence that exposure to a toxic substance at Camp Lejeune, North Carolina, during the period specific in subparagraph (A) may be a cause of the illness or condition; and
 (C)with respect to each illness or condition for which a determination has been made under subparagraph (B), categorize the evidence of the connection of the illness or condition to exposure described in that subparagraph as—
 (i)sufficient to conclude with reasonable confidence that the exposure is a cause of the illness or condition;
 (ii)modest supporting causation, but not sufficient to conclude with reasonable confidence that exposure is a cause of the illness or condition; or
 (iii)no more than limited supporting causation; (2)publish in the Federal Register and on the Internet website of the Department of Health and Human Services—
 (A)a list of each illness or condition for which a determination has been made under paragraph (1)(B), including the categorization of the evidence of causal connection relating to the illness or condition under paragraph (1)(C); and
 (B)the bibliographic citations for all literature reviewed under paragraph (1) for each illness or condition listed under such paragraph; and
 (3)update the list under paragraph (2), as applicable, to add an illness or condition for which a determination has been made under paragraph (1)(B), including the categorization of the evidence of causal connection relating to the illness or condition under paragraph (1)(C), since such list was last updated consistent with the requirements of this subsection..
			(b)Eligibility for health care from Department of Veterans Affairs
 (1)In generalSection 1710(e)(1)(F) of title 38, United States Code, is amended— (A)by redesignating clauses (i) through (xv) as subclauses (I) through (XV), respectively;
 (B)by striking (F) Subject to and inserting (F)(i) Subject to; (C)by striking any of the following and inserting any of the illnesses or conditions for which the evidence of connection of the illness or condition to exposure to a toxic substance at Camp Lejeune, North Carolina, during such period is categorized as sufficient or modest in the most recent list published under section 399V–7(a)(2) of the Public Health Service Act, which may include any of the following; and
 (D)by adding at the end the following new clause:  (ii)For the purposes of ensuring continuation of care, any veteran who has been furnished hospital care or medical services under this subparagraph for an illness or condition shall remain eligible for hospital care or medical services for such illness or condition notwithstanding that the evidence of connection of such illness or condition to exposure to a toxic substance at Camp Lejeune, North Carolina, during the period described in clause (i) is not categorized as sufficient or modest in the most recent list published under section 399V–7(a)(2) of the Public Health Service Act..
 (2)Family membersSection 1787 of such title is amended by adding at the end the following new subsection:  (c)Continuation of careFor the purposes of ensuring continuation of care, any individual who has been furnished hospital care or medical services under this section for an illness or condition shall remain eligible for hospital care or medical services for such illness or condition notwithstanding that the illness or condition is no longer described in section 1710(e)(1)(F) of this title..
 (3)Transfer of amounts for programNotwithstanding any other provision of law, for each of fiscal years 2017 and 2018, the Secretary of Veterans Affairs shall transfer $2,000,000 from amounts made available to the Department of Veterans Affairs for medical support and compliance to the Chief Business Office and Financial Services Center of the Department to be used to continue building and enhancing the claims processing system, eligibility system, and web portal for the Camp Lejeune Family Member Program of the Department.